CEDAR SHOPPING CENTERS, INC.
5,000,000 SHARES

CONTROLLED EQUITY OFFERINGSM

SALES AGREEMENT

September 14, 2006

CANTOR FITZGERALD & CO.
110 East 59th Street
New York, NY 10022

Ladies and Gentlemen:

           CEDAR SHOPPING CENTERS, INC., a Maryland corporation (the “Company”),
and CEDAR SHOPPING CENTERS PARTNERSHIP, L.P., a Delaware limited partnership,
the sole general partner of which is the Company (the “Operating Partnership”),
confirm their agreement (this “Agreement”) with Cantor Fitzgerald & Co.
(“CF&Co”), as follows:

           1.      Issuance and Sale of Shares. The Company agrees that, from
time to time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through CF&Co, acting as
agent and/or principal, (a) up to 5,000,000 shares (the “Common Shares”) of the
Company’s common stock, par value $0.06 per share (the “Common Stock”); and (b)
such shares (the “Preferred Shares” and together with the Common Shares, the
“Shares”) of preferred stock as the Company may subsequently designate (the
“Preferred Stock”). The issuance and sale of Shares through CF&Co will be
effected pursuant to the Registration Statement (as defined below) filed by the
Company and declared effective by the Securities and Exchange Commission (the
“Commission”), although nothing in this Agreement shall be construed as
requiring the Company to use the Registration Statement to issue Common Shares
or Preferred Shares.

          The Company has filed, in accordance with the provisions of the
Securities Act of 1933, as amended, and the rules and regulations thereunder
(collectively, the “Securities Act”), with the Commission a registration
statement on Form S-3 (File No. 333-125582), including a base prospectus,
relating to certain securities, including the Common Shares to be issued from
time to time by the Company, and which incorporates by reference documents that
the Company has filed or will file in accordance with the provisions of the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder (collectively, the “Exchange Act”). The Company has prepared a
prospectus supplement specifically relating to the Common Shares (the
“Prospectus Supplement”) to the base prospectus included as part of such
registration statement. The Company has furnished to CF&Co, for use by CF&Co,
copies of the prospectus included as part of such registration statement, as
supplemented by the Prospectus Supplement, relating to the Common Shares. Except
where the context otherwise requires, such registration statement, as amended
when it became effective, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act or deemed to be a part of such registration
statement pursuant to Rule 430B of the Securities Act, is herein called the
“Registration Statement.” The base prospectus, including all documents
incorporated therein by reference, included in the Registration Statement, as it
may be supplemented by the Prospectus Supplement, in the form in which such
prospectus and/or Prospectus Supplement have most recently been filed by the
Company with the Commission pursuant to Rule 424(b) under the Securities Act,
together with any “issuer free writing prospectus,” as defined in Rule 433 of
the Securities Act Regulations (“Rule 433”), relating to the Shares that (i) is
required to be filed with the Commission by the Company or (ii) is exempt from
filing pursuant to Rule 433(d)(5)(i), in each case in the form filed or required
to be filed with the Commission or, if not required to be filed, in the form
retained in the Company’s records pursuant to Rule 433(g), is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to its Electronic Data Gathering Analysis and Retrieval System
(“EDGAR”).

           2.      Placements. Each time that the Company wishes to issue and
sell Shares hereunder (each, a “Placement”), it will notify CF&Co by email
notice (or other method mutually agreed to in writing by the parties) containing
the parameters in accordance with which it desires the Shares to be sold, which
shall at a minimum include the number of Shares to be issued (the “Placement
Shares”), the time period during which sales are requested to be made, any
limitation on the number of Shares that may be sold in any one day and any
minimum price below which sales may not be made (a “Placement Notice”), a form
of which containing such minimum sales parameters necessary is attached hereto
as Schedule 1. The Placement Notice shall originate from any of the individuals
from the Company set forth on Schedule 2 (with a copy to each of the other
individuals from the Company listed on such schedule), and shall be addressed to
each of the individuals from CF&Co set forth on Schedule 2, as such Schedule 2
may be amended from time to time. The Placement Notice shall be effective upon
receipt by CF&Co unless and until (i) in accordance with the notice requirements
set forth in Section 4, CF&Co declines to accept the terms contained therein for
any reason, in its sole discretion, (ii) the entire amount of the Placement
Shares have been sold, (iii) in accordance with the notice requirements set
forth in Section 4, the Company suspends or terminates the Placement Notice,
(iv) the Company issues a subsequent Placement Notice with parameters
superseding those on the earlier dated Placement Notice, or (iv) the Agreement
has been terminated under the provisions of Section 11. The amount of any
discount, commission or other compensation to be paid by the Company to CF&Co in
connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 3. It is expressly acknowledged
and agreed that neither the Company nor CF&Co will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to CF&Co and CF&Co does not decline such
Placement Notice pursuant to the terms set forth above, and then only upon the
terms specified therein and herein. In the event of a conflict between the terms
of this Agreement and the terms of a Placement Notice, the terms of the
Placement Notice will control.

           3.      Sale of Placement Shares by CF&Co. Subject to the terms and
conditions herein set forth, upon the Company’s issuance of a Placement Notice,
and unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, CF&Co, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice. CF&Co will
provide written confirmation to the Company no later than the opening of the
Trading Day (as defined below) immediately following the Trading Day on which it
has made sales of Placement Shares hereunder setting forth the number of
Placement Shares sold on such day, the compensation payable by the Company to
CF&Co pursuant to Section 2 with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company, with an itemization of the deductions
made by CF&Co (as set forth in Section 5(a)) from the gross proceeds that it
receives from such sales. After consultation with the Company and subject to the
terms of the Placement Notice, CF&Co may sell Placement Shares by any method
permitted by law deemed to be an “at the market” offering as defined in Rule 415
of the Securities Act, including without limitation sales made directly on the
New York Stock Exchange (the “Exchange”), on any other existing trading market
for the Common Stock or to or through a market maker. After consultation with
the Company and subject to the terms of the Placement Notice, CF&Co may also
sell Placement Shares in privately negotiated transactions. The Company
acknowledges and agrees that (i) there can be no assurance that CF&Co will be
successful in selling Placement Shares, and (ii) CF&Co will incur no liability
or obligation to the Company or any other person or entity if it does not sell
Placement Shares for any reason other than a failure by CF&Co to use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell such Placement Shares as required under this Section 3. For
the purposes hereof, “Trading Day” means any day on which shares of Common Stock
are purchased and sold on the principal market on which the Common Stock are
listed or quoted.

           4.     Suspension of Sales. The Company or CF&Co may, upon notice to
the other party in writing (including by email correspondence to each of the
individuals of the other Party set forth on Schedule 2, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other Party set forth on Schedule 2), suspend any sale
of Placement Shares; provided, however, that such suspension shall not affect or
impair either party’s obligations with respect to any Placement Shares sold
hereunder prior to the receipt of such notice. Each of the Parties agrees that
no such notice under this Section 4 shall be effective against the other unless
it is made to one of the individuals named on Schedule 2 hereto, as such
Schedule may be amended from time to time.

           5.      Settlement.

          (a)      Settlement of Placement Shares. Unless otherwise specified in
the applicable Placement Notice, settlement for sales of Placement Shares will
occur on the third (3rd) Trading Day (or such earlier day as is industry
practice for regular-way trading) following the date on which such sales are
made (each, a “Settlement Date”). The amount of proceeds to be delivered to the
Company on a Settlement Date against receipt of the Placement Shares sold (the
“Net Proceeds”) will be equal to the aggregate sales price received by CF&Co at
which such Placement Shares were sold, after deduction for (i) CF&Co’s
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof, (ii) any other amounts due and payable by the
Company to CF&Co hereunder pursuant to Section 7(h) (Expenses) hereof, and (iii)
any transaction fees imposed by any governmental or self-regulatory organization
in respect of such sales.


          (b)      Delivery of Placement Shares. On or before each Settlement
Date, the Company will, or will cause its transfer agent to, electronically
transfer the Placement Shares being sold by crediting CF&Co’s or its designee’s
account (provided CF&Co shall have given the Company written notice of such
designee prior to the Settlement Date) at The Depository Trust Company through
its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradeable, transferable, registered shares in good deliverable
form. On each Settlement Date, CF&Co will deliver the related Net Proceeds in
same day funds to an account designated by the Company on, or prior to, the
Settlement Date. The Company agrees that if the Company, or its transfer agent
(if applicable), defaults in its obligation to deliver Placement Shares on a
Settlement Date, the Company agrees that in addition to and in no way limiting
the rights and obligations set forth in Section 9(a) (Indemnification and
Contribution) hereto, it will (i) hold CF&Co harmless against any loss, claim,
damage, or expense (including reasonable legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company and (ii) pay to
CF&Co any commission, discount, or other compensation to which it would
otherwise have been entitled absent such default.


           6.      Representations and Warranties of the Company and the
Operating Partnership. The Company and the Operating Partnership jointly and
severally represent and warrant to, and agree with, CF&Co that as of the date of
this Agreement and as of each Representation Date (as defined in Section 7(n)
below) on which a certificate is required to be delivered pursuant to Section
7(n) of this Agreement and as of each Applicable Time, as the case may be:

          (a)      The Company satisfies all of the requirements of the
Securities Act for use of Form S-3 for the offering of the Shares contemplated
hereby. At the time of the initial filing of the Registration Statement, at the
time of the most recent amendment thereto for the purposes of complying with
Section 10(a)(3) of the Securities Act (whether such amendment was by
post-effective amendment, incorporated report filed pursuant to Section 13 or
15(d) of the Exchange Act or form of prospectus) and at the time the Company
made any offer relating to the Shares, the Company was eligible to use Form S-3
to register primary offerings of securities pursuant to General Instruction
I.B.1 of such form.


          (b)      No stop order suspending the effectiveness of the
Registration Statement has been issued under the Securities Act and no
proceedings for that purpose have been instituted or are pending or, to the
knowledge of the Company, are contemplated by the Commission, and any request on
the part of the Commission for additional information has been complied with.


          (c)      The Company has delivered to CF&Co one complete copy of the
Registration Statement and a copy of each consent and certificate of experts
filed as a part thereof, and conformed copies of the Registration Statement
(without exhibits) and the Prospectus, as amended or supplemented, in such
quantities and at such places as CF&Co has reasonably requested. The Prospectus
delivered to CF&Co for use in connection with the offering of Shares will, at
the time of such delivery, be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T.


          (d)      At the respective times the Registration Statement and each
amendment thereto became effective, at each deemed effective date with respect
to CF&Co pursuant to Rule 430B(f)(2) of the Securities Act, as the case may be,
the Registration Statement complied and will comply in all material respects
with the requirements of the Securities Act, and did not and will not contain an
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein not misleading.
The preceding sentence does not apply to statements in or omissions from the
Registration Statement or any amendment thereto in reliance upon and in
conformity with written information relating to CF&Co furnished to the Company
in writing by CF&Co expressly for use therein, it being understood and agreed
that the only such information furnished by CF&Co consists of the information
described as such in Schedule 4 hereto.


          (e)      Neither the Prospectus nor any amendments or supplements
thereto, at the time the Prospectus or any such amendment or supplement was
issued, as of the date hereof, each Applicable Time, and at each Representation
Date, as the case may be, included or will include an untrue statement of a
material fact or omitted or will omit to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The preceding sentence does not apply to
statements in or omissions from the Prospectus, as amended or supplemented, in
reliance upon and in conformity with written information relating to CF&Co
furnished to the Company in writing by CF&Co expressly for use therein, it being
understood and agreed that the only such information furnished by CF&Co consists
of the information described as such in Schedule 4 hereto.


          (f)      Each document incorporated by reference in the Registration
Statement or the Prospectus heretofore filed, when it was filed (or, if any
amendment with respect to any such document was filed, when such amendment was
filed), conformed in all material respects with the requirements of the Exchange
Act and the rules and regulations thereunder, and any further documents so filed
and incorporated after the date of this Agreement will, when they are filed,
conform in all material respects with the requirements of the Exchange Act and
the rules and regulations thereunder; no such document when it was filed (or, if
an amendment with respect to any such document was filed, when such amendment
was filed), contained an untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary in order to make the
statements therein not misleading; and no such document, when it is filed, will
contain an untrue statement of a material fact or will omit to state a material
fact required to be stated therein or necessary in order to make the statements
therein not misleading.


          (g)      Each issuer free writing prospectus (as defined in Rule 433),
as of its issue date and at all subsequent times through the completion of the
public offer and sale of the Shares or until any earlier date that the Company
notifies CF&Co in writing, did not, does not and will not include any
information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
incorporated document deemed to be a part thereof that has not been superseded
or modified. The foregoing sentence does not apply to statements in or omissions
from any issuer free writing prospectus based upon and in conformity with
written information furnished to the Company by CF&Co specifically for use
therein, it being understood and agreed that the only such information furnished
by CF&Co consists of the information described as such in Schedule 4 hereto.


          (h)      Each “significant subsidiary” of the Company (as such term is
defined in Rule 1-02 of Regulation S-X) (each a “Subsidiary” and, collectively,
the “Subsidiaries”) has been duly organized and is validly existing as a
corporation, partnership or limited liability company in good standing under the
laws of its respective jurisdiction of organization, has power and authority to
own, lease and operate its properties and to conduct its business as described
in the Prospectus and is duly qualified as a foreign corporation, partnership or
limited liability company to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect; except as otherwise disclosed in the Registration Statement, all
of the issued and outstanding capital stock of each such Subsidiary has been
duly authorized and validly issued, is fully paid and non-assessable and is
owned by the Company, directly or through subsidiaries, free and clear of any
security interest, mortgage, pledge, lien, encumbrance, claim or equity; none of
the outstanding shares of capital stock of any Subsidiary was issued in
violation of the preemptive or similar rights of any securityholder of such
Subsidiary. The only subsidiaries of the Company are (a) the subsidiaries listed
on Exhibit 21.1 to the Company’s annual report on Form 10-K for the year ended
December 31, 2005 (and subsidiaries formed subsequent thereto) and (b) certain
other subsidiaries which, considered in the aggregate as a single Subsidiary, do
not constitute a “significant subsidiary” as defined in Rule 1-02 of Regulation
S-X. The Company is the sole general partner of the Operating Partnership and
holds such number and/or percentage of units of limited partnership interest in
the Operating Partnership (“Units”) as disclosed in the Prospectus as of the
dates set forth therein. The Agreement of Limited Partnership of the Operating
Partnership, dated as of June 25, 1998, as amended (the “Operating Partnership
Agreement”), is in full force and effect.


          (i)      The authorized, issued and outstanding capital stock of the
Company is as set forth in the Prospectus (except for subsequent issuances, if
any, pursuant to this Agreement or otherwise, pursuant to reservations,
agreements or employee benefit plans referred to in the Prospectus or pursuant
to the exercise of convertible securities or options referred to in the
Prospectus). The issued and outstanding shares of capital stock of the Company
have been duly authorized and validly issued and are fully paid and
non-assessable; none of the outstanding shares of capital stock of the Company
was issued in violation of the preemptive or other similar rights of any
securityholder of the Company. All issued and outstanding Units have been duly
authorized and are validly issued, fully paid and non-assessable and have been
offered and sold or exchanged by the Operating Partnership in compliance with
all applicable laws (including, without limitation, federal and state securities
laws). Except for any outstanding convertible preferred units, there are no
Units reserved for any purpose and there are no outstanding securities
convertible into or exchangeable for any Units and no outstanding options,
rights (preemptive or otherwise) or warrants to purchase or to subscribe for
Units other than as described in the Prospectus


          (j)      Since the respective dates as of which information is given
in the Registration Statement and the Prospectus, except as otherwise stated
therein, (A) there has been no material adverse change in the condition,
financial or otherwise, or in the earnings, business affairs or business
prospects of the Company and its subsidiaries considered as one enterprise,
whether or not arising in the ordinary course of business (a “Material Adverse
Effect”), (B) no casualty loss or condemnation or other adverse event with
respect to any of the interests held directly or indirectly in any of the real
properties or real property interests, including, without limitation, any
interest or participation, direct or indirect, in any mortgage obligation owned,
directly or indirectly, by the Company, any of its subsidiaries or any Joint
Venture (as defined below) (the “Properties”) has occurred which would be
material with respect to the Company and its subsidiaries considered as one
enterprise, (C) there have been no transactions entered into by the Company or
any of its subsidiaries, other than those in the ordinary course of business,
which are material with respect to the Company and its subsidiaries considered
as one enterprise, (D) except for regular quarterly dividends on the Company’s
Common Stock in amounts per share that are consistent with past practice,
dividends on the Company’s 8-7/8% Series A Cumulative Redeemable Preferred Stock
in accordance with the terms thereof, and regular quarterly distributions on the
common and preferred units of limited partnership interest in the Operating
Partnership, there has been no dividend or distribution of any kind declared,
paid or made by the Company on any class of its capital stock, and there has
been no decrease in the capital of the Company or any of its subsidiaries.


          (k)      The Placement Shares have been duly authorized for issuance
and sale pursuant to this Agreement and, when issued and delivered by the
Company pursuant to this Agreement against payment of the consideration set
forth herein, will be validly issued and fully paid and non-assessable; the
Common Stock conforms to all statements relating thereto contained in the
Prospectus and such description conforms to the rights set forth in the
instruments defining the same; and the form of stock certificate evidencing the
Common Stock will comply with all applicable legal requirements, with all
applicable requirements of the Company’s charter and by-laws and with the
requirements of the Exchange; no holder of the Common Stock will be subject to
personal liability by reason of being such a holder; and the issuance of the
Common Stock is not subject to the preemptive or other similar rights of any
securityholder of the Company.


          (l)      All of the joint ventures in which the Company or any
subsidiary owns an interest of greater than five percent and that are currently
conducting business (the “Joint Ventures”) are listed on Schedule 5 hereto. The
Company’s (or subsidiary’s, as the case may be) ownership interest in such Joint
Venture is as set forth on Schedule 5. To the knowledge of the Company and the
Operating Partnership, each of the Joint Ventures possesses such certificates,
authorizations or permits issued by the appropriate state, federal or foreign
regulatory agencies or bodies necessary to conduct the business now being
conducted by it, as described in the Prospectus, and none of the Joint Ventures
has received notice of any proceedings relating to the revocation or
modification of any such certificate, authority or permit which singly or in the
aggregate, if the subject of an unfavorable ruling or decision, would have a
Material Adverse Effect.


          (m)      There is no action, suit, proceeding, inquiry or
investigation before or brought by any court or governmental agency or body,
domestic or foreign, now pending, or, to the knowledge of either the Company or
the Operating Partnership, threatened, against or affecting the Company or any
subsidiary, which is required to be disclosed in the Registration Statement
(other than as disclosed therein), or which might result in a Material Adverse
Effect, or which might materially and adversely affect the properties or assets
thereof or the consummation of the transactions contemplated in this Agreement
or the performance by the Company of its obligations hereunder; the aggregate of
all pending legal or governmental proceedings to which the Company or any
subsidiary is a party or of which any of their respective property or assets is
the subject which are not described in the Registration Statement, including
ordinary routine litigation incidental to the business, could not result in a
Material Adverse Effect.


          (n)      Neither the Company nor any of its subsidiaries is (i) in
violation of (A) its Organizational Documents, (B) to the Company’s knowledge
any law, ordinance, administrative or governmental rule or regulation applicable
to the Company or any of its subsidiaries, the violation of which would have a
Material Adverse Effect or (C) any decree of any court or governmental agency or
body having jurisdiction over the Company or any of its subsidiaries; or (ii) in
default in any material respect in the performance of any obligation, agreement
or condition contained in (A) any bond, debenture, note or any other evidence of
indebtedness or (B) any agreement, indenture, lease or other instrument (each of
(A) and (B), an “Existing Instrument”) to which the Company or any of its
subsidiaries is a party or by which any of their properties may be bound, which
default would have a Material Adverse Effect; and there does not exist any state
of facts that constitutes a default or an event of default on the part of the
Company or any of its subsidiaries as defined in such documents or that, with
notice or lapse of time or both, would constitute such a default or event of
default which would have a Material Adverse Effect.


          (o)      The Company and the Operating Partnership have full legal
right, power and authority to enter into and perform this Agreement and to
consummate the transactions contemplated herein, including the issuance, sale
and delivery of the Common Shares as provided herein and the Operating
Partnership’s issuance of the Common Units to the Company. The Company’s and the
Operating Partnership’s execution and delivery of this Agreement and the
performance by the Company and the Operating Partnership of their obligations
under this Agreement have been duly and validly authorized by the Company and
the Operating Partnership and this Agreement has been duly executed and
delivered by the Company and the Operating Partnership, and constitutes a valid
and legally binding agreement of the Company and the Operating Partnership,
enforceable against the Company and the Operating Partnership in accordance with
its terms, except to the extent enforceability may be limited by (i) the
application of bankruptcy, reorganization, insolvency and other laws affecting
creditors’ rights generally and (ii) equitable principles being applied at the
discretion of a court before which any proceeding may be brought, and except as
rights to indemnity and contribution hereunder may be limited by federal or
state securities laws.


          (p)      No consent, approval, authorization, order, license,
certificate, permit, registration, designation or filing by or with any
governmental agency or body is required for the execution, delivery and
performance by the Company and the Operating Partnership of their respective
obligations under this Agreement and the consummation by the Company and the
Operating Partnership of the transactions contemplated hereby, including the
valid authorization, issuance, sale and delivery of the Common Shares, except
(x) such as may be required by the Exchange and the securities or Blue Sky laws
of the various states in connection with the offer and sale of the Common
Shares, all of which will be, or have been effected, in accordance with this
Agreement and (y) with respect to the Preferred Shares for the filing with the
State Department of Assessments and Taxation of the State of Maryland of
articles of amendment to the Company’s Articles of Incorporation establishing
the terms thereof.


          (q)      Neither the issuance and sale of the Shares by the Company,
the execution, delivery or performance of this Agreement by the Company and the
Operating Partnership nor the consummation by the Company and the Operating
Partnership of the transactions contemplated hereby (i) conflicts with or will
conflict with or constitutes or will constitute a breach of, or a default under,
the Company’s charter or bylaws, the Operating Partnership’s certificate of
limited partnership or the Partnership Agreement, or any Existing Instrument to
which the Company or any of its subsidiaries is a party or by which any of its
or their properties may be bound, (iii) violates any statute, law, regulation,
ruling, filing, judgment, injunction, order or decree applicable to the Company
or any of its subsidiaries or any of their properties, or (iv) results in a
breach of, or default or Debt Repayment Triggering Event (as defined below)
under, or results in the creation or imposition of any lien, charge or
encumbrance upon any property or assets of the Company or any of its
subsidiaries pursuant to, or requires the consent of any other party to, any
Existing Instrument, except for such conflicts, breaches, defaults, liens,
charges or encumbrances that will not, individually or in the aggregate, result
in a Material Adverse Effect. As used herein, a “Debt Repayment Triggering
Event” means any event or condition that gives, or with the giving of notice or
lapse of time would give, the holder of any note, debenture or other evidence of
indebtedness (or any person acting on such holder’s behalf) the right to require
the repurchase, redemption or repayment of all or a portion of such indebtedness
by the Company or any of its subsidiaries.


          (r)      There are no persons with registration rights or other
similar rights to have any securities registered pursuant to the Registration
Statement.


          (s)      Ernst & Young LLP, who have audited the financial statements
(including the related notes thereto and supporting schedules) incorporated by
reference in the Registration Statement and the Prospectus, are and were, during
the periods covered by their reports incorporated by reference in the
Registration Statement and the Prospectus, independent registered public
accountants as required by the Securities Act, the Exchange Act and the Public
Company Accounting Oversight Board (“PCAOB”); any other public accountants who
have audited the financial statements incorporated by reference in the
Registration Statement and the Prospectus, are and were, during the periods
covered by their reports incorporated by reference in the Registration Statement
and the Prospectus, independent registered public accountants as required by the
Securities Act, the Exchange Act and the PCAOB.


          (t)      The financial statements included in the Registration
Statement and the Prospectus, together with the related schedules and notes,
present fairly the financial position of the Company and its consolidated
subsidiaries at the dates indicated and the statement of operations,
stockholders’ equity and cash flows of the Company and its consolidated
subsidiaries for the periods specified; said financial statements have been
prepared in conformity with generally accepted accounting principles (“GAAP”)
applied on a consistent basis throughout the periods involved, except as
otherwise indicated in such financial statements. The supporting schedules
included in the Registration Statement present fairly in accordance with GAAP
the information required to be stated therein. The selected financial data and
the summary financial information included in the Prospectus present fairly the
information shown therein and have been compiled on a basis consistent with that
of the audited financial statements included in the Registration Statement. In
addition, the pro forma financial statements and the related notes thereto
included in the Registration Statement and the Prospectus present fairly the
information shown therein, have been prepared in accordance with the
Commission’s rules and guidelines with respect to pro forma financial statements
and have been properly compiled on the bases described therein, and the
assumptions used in preparing the pro forma and as adjusted financial
information included in the Registration Statement and the Prospectus provide a
reasonable basis for presenting the significant effects directly attributable to
the transactions or events described therein, the related pro forma and as
adjusted adjustments give appropriate effect to those assumptions, and the pro
forma and as adjusted columns therein reflect the proper application of those
adjustments to the corresponding historical financial statement amounts. All
historical financial statements and information and all pro forma financial
statements and information relating to the Company or any entity acquired or to
be acquired by the Company required by the Securities Act, the Securities Act
Regulations, the Exchange Act and the Exchange Act Regulations are included in
the Registration Statement and Prospectus. The statistical and market-related
data included in the Registration Statement and the Prospectus are based on or
derived from sources which the Company reasonably and in good faith believes are
reliable and accurate, and such data agrees with the sources from which they are
derived.


          (u)      The Common Stock to be sold under this Agreement has been
approved for trading and listing on the Exchange and are registered pursuant to
Section 12(b) of the Exchange Act, and the Company has taken no action designed
to, or likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act or delisting any such securities from the Exchange,
nor has the Company received any notification that the Commission or the
Exchange is contemplating terminating such registration or listing.


          (v)      The Company has not distributed and will not distribute any
offering material in connection with the offering and sale of the Shares to be
sold hereunder by CF&Co as principal or agent for the Company, other than the
Prospectus and the Registration Statement.


          (w)      Neither the Company nor any subsidiary, nor any of their
respective trustees, directors, officers, affiliates, members or controlling
persons, has taken or will take, directly or indirectly, any action resulting in
a violation of Regulation M under the Exchange Act, or designed to cause or
result in, or that has constituted or that reasonably might be expected to
constitute, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Shares.


          (x)      The Company and each of its subsidiaries, as the case may be,
have filed all federal, state, local and foreign income tax returns which have
been required to be filed (except in any case in which an extension has been
granted or the failure to so file would not result in a Material Adverse Effect)
and have paid all taxes required to be paid and any other assessment, fine or
penalty levied against it, to the extent that any of the foregoing is due and
payable, except, in all cases, for any such tax, assessment, fine or penalty
that is being contested in good faith.


          (y)      Except as set forth in the Prospectus (as amended or
supplemented), there are no transactions with “affiliates” (as defined in Rule
405 promulgated under the Securities Act) or any officer, director or security
holder of the Company (whether or not an affiliate) that are required by the
Securities Act to be disclosed in the Prospectus that have not been disclosed as
required. Additionally, no relationship, direct or indirect, exists between the
Company or any of its subsidiaries on the one hand, and the directors, officers,
stockholders, customers or suppliers of the Company or any subsidiary on the
other hand that is required by the Securities Act to be disclosed in the
Prospectus that is not so disclosed.


          (z)      The Company is not required, and upon the issuance and sale
of the Placement Shares as herein contemplated and the application of the net
proceeds therefrom as described in the Prospectus will not be required, to
register as an “investment company” under the Investment Company Act of 1940, as
amended (the “1940 Act”).


          (aa)      (A) The Company, each of its subsidiaries and any joint
ventures in which the Company or any subsidiary owns an interest, as the case
may be, have good and marketable fee simple title or leasehold title, as the
case may be, to all real property owned or leased, as applicable, by the Company
or its subsidiaries or the applicable joint venture, respectively, and good
title to all other properties owned by them, and any improvements thereon and
all other assets that are required for the operation of such properties in the
manner in which they currently are operated, free and clear of all liens,
encumbrances, claims, security interests and defects, except such as are
Permitted Encumbrances (as defined below); (B) all material liens, charges,
encumbrances, claims or restrictions on or affecting any of the Properties and
the assets of any of the Company or its subsidiaries or any joint venture in
which the Company or any of its subsidiaries owns an interest that are required
to be disclosed in the Prospectus are disclosed therein; (C) each of the
Properties complies with all applicable codes, laws and regulations (including,
without limitation, building and zoning codes, laws and regulations and laws
relating to access to the Properties), except if and to the extent disclosed in
the Prospectus and except for such failures to comply that would not in the
aggregate have a Material Adverse Effect; (D) there are in effect for the assets
of the Company and its subsidiaries or any joint venture in which the Company or
any of its subsidiaries owns an interest, insurance policies covering the risks
and in amounts that are commercially reasonable for the types of assets owned by
them and that are consistent with the types and amounts of insurance typically
maintained by prudent owners of properties similar to such assets in the markets
in which such assets are located, and neither the Company nor any subsidiary or
any joint venture in which the Company or any subsidiary owns an interest has
received from any insurance company notice of any material defects or
deficiencies affecting the insurability of any such assets or any notices of
cancellation or intent to cancel any such policies; and (E) neither the Company
nor the Operating Partnership has any knowledge of any pending or threatened,
litigation, moratorium, condemnation proceedings, zoning change, or other
similar proceeding or action that could in any manner affect the size of, use
of, improvements on, construction on, access to or availability of utilities or
other necessary services to the Properties, except such proceedings or actions
that would not have a Material Adverse Effect. All of the leases and subleases
material to the business of the Company and its subsidiaries considered as one
enterprise, and under which the Company or any subsidiary holds Properties
described in the Prospectus, are in full force and effect, and neither the
Company nor any subsidiary has received any notice of any material claim of any
sort that has been asserted by anyone adverse to the rights of the Company or
any subsidiary under any of the leases or subleases mentioned above, or
affecting or questioning the rights of the Company or any subsidiary of the
continued possession of the leased or subleased premises under any such lease or
sublease. The Company and each of its subsidiaries, as the case may be, have
obtained title insurance on the fee interests and leasehold interests in each of
the Properties in an amount at least equal to the greater of (A) the mortgage
indebtedness on each such Property or (B) the purchase price paid for each such
Property (in the case of any Property having been acquired by the Operating
Partnership via an exchange of Units for ownership interests in the entity
holding such property, the “purchase price” of such Property being deemed to be
the sum of (i) the per-share price of the Common Shares of the Company on the
date such interests were exchanged for Units multiplied by the number of Units
exchanged for such interests in the entity holding such Property and (ii) the
amount of any assumed indebtedness secured by such Property). “Permitted
Encumbrance” shall mean (a) liens on Properties securing any of the Company, any
subsidiary or joint venture obligations, (b) other liens which are expressly
described in the Prospectus and (c) customary easements and encumbrances and
other exceptions to title which do not materially impair the operation,
development or use of the Properties for the purposes intended therefor as
contemplated in the Prospectus.


          (bb)      The Company and its subsidiaries have all permits, licenses,
franchises, approvals, consents and authorizations of governmental or regulatory
authorities (hereinafter “permit” or “permits”) as are necessary to own their
properties and to conduct their business in the manner described in the
Prospectus, subject to such qualifications as may be set forth in the
Prospectus, except where the failure to have obtained any such permit has not
had and will not have a Material Adverse Effect; each of the Company and its
subsidiaries has operated and is operating its business in material compliance
with all of its obligations with respect to each such permit and no event has
occurred that allows, or after notice or lapse of time would allow, revocation
or termination of any such permit and except where such revocation or
termination would not have a Material Adverse Effect or result in any other
material impairment of the rights of any such permit, subject in each case to
such qualification as may be set forth in the Prospectus; and, except as
described in the Prospectus, such permits contain no restrictions that are
materially burdensome to the Company or any of its subsidiaries.


          (cc)      The Company and its subsidiaries maintain a system of
internal accounting and other controls sufficient to provide reasonable
assurances that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain accountability for assets, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accounting for assets is compared
with existing assets at reasonable intervals and appropriate action is taken
with respect to any differences.


          (dd)      Based on evaluations of its internal controls over financial
reporting, the Company is not aware of (i) any significant deficiency or
material weakness in the design or operation of internal control over financial
reporting which are reasonably likely to adversely affect the Company’s ability
to record, process, summarize and report financial information; or (ii) any
fraud, whether or not material, that involves management or other employees who
have a significant role in the Company’s internal control over financial
reporting.


          (ee)      Neither the Company nor any of its subsidiaries, since each
has been a subsidiary of the Company, nor, to the Company’s knowledge, any
employee or agent of the Company or any of its subsidiaries, has, directly or
indirectly, (i) made any unlawful contribution to any candidate for political
office, or failed to disclose fully any contribution in violation of law or (ii)
made any payment to any federal, state, local or foreign governmental official,
or other person charged with similar public or quasi-public duties, other than
payments required or permitted by the laws of the United States or any
jurisdiction thereof or applicable foreign jurisdictions.


          (ff)      Except as described in the Registration Statement and except
as would not, singly or in the aggregate, result in a Material Adverse Effect,
(A) neither the Company nor any of its subsidiaries is in violation of any
federal, state, local or foreign statute, law, rule, regulation, ordinance,
code, policy or rule of common law or any judicial or administrative
interpretation thereof, including any judicial or administrative order, consent,
decree or judgment, relating to pollution or protection of human health, the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata) or wildlife, including, without
limitation, laws and regulations relating to the release or threatened release
of chemicals, pollutants, contaminants, wastes, toxic substances, hazardous
substances, petroleum or petroleum products, asbestos-containing materials or
mold (collectively, “Hazardous Materials”) or to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
Hazardous Materials (collectively, “Environmental Laws”), (B) the Company and
its subsidiaries have all permits, authorizations and approvals required under
any applicable Environmental Laws and are each in compliance with their
requirements, (C) there are no pending or threatened administrative, regulatory
or judicial actions, suits, demands, demand letters, claims, liens, notices of
noncompliance or violation, investigation or proceedings relating to any
Environmental Law against the Company or any of its subsidiaries and (D) there
are no events or circumstances that would reasonably be expected to form the
basis of an order for clean-up or remediation, or an action, suit or proceeding
by any private party or governmental body or agency, against or affecting the
Company or any of its subsidiaries relating to Hazardous Materials or any
Environmental Laws. None of the environmental consultants which prepared
environmental and asbestos inspection reports with respect to the Properties was
employed for such purpose on a contingent basis or has any substantial interest
in the Company or any subsidiary and none of them nor any of their directors,
officers or employees is connected with the Company or any subsidiary as a
promoter, selling agent, trustee, director, officer or employee.


          (gg)      There are no costs or liabilities associated with
Environmental Laws (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with
Environmental Laws or any permit, license or approval, any related constraints
on operating activities and any potential liabilities to third parties) which
would, singly or in the aggregate, have a Material Adverse Effect.


          (hh)      Commencing with its taxable year ended December 31, 1986,
the Company has been organized and operated in conformity with the requirements
for qualification and taxation as a real estate investment trust (a “REIT”)
under the Internal Revenue Code of 1954, and commencing with its taxable year
ended December 31, 1987, the Company has been, and upon the sale of the
Placement Shares, the Company will continue to be, organized and operated in
conformity with the requirements for qualification and taxation as a REIT under
the Internal Revenue Code of 1986, as amended (the “Code”), and the Company’s
proposed method of operation as described in the Prospectus will enable it to
continue to meet the requirements for qualification and taxation as a REIT under
the Code, and no actions have been taken (or not taken which are required to be
taken) which would cause such qualification to be lost; provided, however, that
the Company’s board of directors in good faith may determine by resolution that
it is in the best interests of the Company’s shareholders not to meet such
requirements.


          (ii)      The Company and its subsidiaries own or possess, or can
acquire on reasonable terms, adequate patents, patent rights, licenses,
inventions, copyrights, know-how (including trade secrets and other unpatented
and/or unpatentable proprietary or confidential information, systems or
procedures), trademarks, service marks, trade names or other intellectual
property (collectively, “Intellectual Property”) necessary to carry on the
business now operated by them, and neither the Company nor any of its
subsidiaries has received any notice or is otherwise aware of any infringement
of or conflict with asserted rights of others with respect to any Intellectual
Property or of any facts or circumstances which would render any Intellectual
Property invalid or inadequate to protect the interest of the Company or any of
its subsidiaries therein, and which infringement or conflict (if the subject of
any unfavorable decision, ruling or finding) or invalidity or inadequacy, singly
or in the aggregate, would result in a Material Adverse Effect.


          (jj)      No officer, director or nominee for director of the Company
has a direct or indirect affiliation or association with any member of the NASD.


          (kk)      The Company and its subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which they are
engaged; and neither the Company nor any of its subsidiaries has reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business.


          (ll)      The Company and its subsidiaries and any “employee benefit
plan” (as defined under the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company, its
subsidiaries or their ERISA Affiliates (as defined below) are in compliance in
all material respects with ERISA and all other applicable state and federal
laws. “ERISA Affiliate” means, with respect to the Company or a subsidiary, any
member of any group or organization described in Sections 414(b), (c), (m) or
(o) of the Code of which the Company or such subsidiary is a member. No
“reportable event” (as defined in ERISA) has occurred or is reasonably expected
to occur with respect to any “employee benefit plan” established or maintained
by the Company, its subsidiaries or any of their ERISA Affiliates. No “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates, if such “employee benefit plan” were terminated,
would have any “amount of unfunded benefit liabilities” (as defined in ERISA).
Neither the Company, its subsidiaries nor any of their ERISA Affiliates has
incurred or reasonably expects to incur any liability under (i) Title IV of
ERISA with respect to termination of, or withdrawal from, any “employee benefit
plan” or (ii) Sections 412, 4971, 4975 or 4980B of the Code. Each “employee
benefit plan” established or maintained by the Company, its subsidiaries or any
of their ERISA Affiliates that is intended to be qualified under Section 401(a)
of the Code is so qualified and nothing has occurred, whether by action or
failure to act, that would cause the loss of such qualification.


          (mm)      No labor dispute with the employees of the Company or any
subsidiary exists or, to the knowledge of either the Company or the Operating
Partnership, is imminent, and neither the Company nor the Operating Partnership
is aware of any existing or imminent labor disturbance by the employees of any
of its or any subsidiary’s principal suppliers, manufacturers, customers or
contractors, which, in either case, would result in a Material Adverse Effect.


          (nn)      There is and has been no failure on the part of the Company,
the Operating Partnership and the subsidiaries and any of the officers and
directors of the Company, the Operating Partnership and any of the subsidiaries,
in their capacities as such, to comply in all material respects with the
provisions of the Sarbanes-Oxley Act of 2002 and the rules and regulations
promulgated thereunder.


          (oo)      Other than this Agreement, there are no contracts,
agreements or understandings between the Company or any of its subsidiaries and
any person that would give rise to a valid claim against the Company or any of
its subsidiaries or CF&Co for a brokerage commission, finder’s fee or other like
payment with respect to the consummation of the transactions contemplated by
this Agreement.


          (pp)      The Company acknowledges and agrees that CF&Co has informed
the Company that CF&Co may, to the extent permitted under the Securities Act and
the Exchange Act, purchase and sell shares of Common Stock or Preferred Stock
for its own account while this Agreement is in effect.


          (qq)      Any certificate signed by an officer of the Company and
delivered to CF&Co or to counsel for CF&Co shall be deemed to be a
representation and warranty by the Company and/or the Operating Partnership, as
applicable, to CF&Co as to the matters set forth therein.


          (rr)      The Company will apply the net proceeds received from the
offering as provided in the section captioned “Use of Proceeds” in the
Prospectus and, to the best of the Company’s and the Operating Partnership’s
knowledge, none of the proceeds received from the offering will be used to
further any action in violation or contravention of the U.S.A. Patriot Act or
otherwise violate or contravene the rules, regulations or policies of the U.S.
Office of Foreign Assets Control (“OFAC”).


          (ss)      Other than the Sales Agreement dated June 2, 2005 with
Brinson Patrick Securities Corporation, the Company is not a party to any
agreement with an agent or underwriter for any other “at the market” or
continuous equity offering transaction.


           7.      Covenants of the Company. The Company and the Operating
Partnership, jointly and severally, covenant and agree with CF&Co that:

          (a)      Registration Statement Amendments; Payment of Fees. After the
date of this Agreement and during any period in which a Prospectus relating to
any Placement Shares is required to be delivered by CF&Co under the Securities
Act (including in circumstances where such requirement may be satisfied pursuant
to Rule 172 under the Securities Act), (i) the Company will notify CF&Co
promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference, has been filed with
the Commission and/or has become effective or any subsequent supplement to the
Prospectus has been filed and of any comment letter from the Commission or any
request by the Commission for any amendment or supplement to the Registration
Statement or Prospectus or for additional information, (ii) the Company will
prepare and file with the Commission, promptly upon CF&Co’s request, any
amendments or supplements to the Registration Statement or Prospectus that, in
CF&Co’s reasonable opinion, may be necessary or advisable in connection with the
distribution of the Placement Shares by CF&Co (provided, however, that the
failure of CF&Co to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect CF&Co’s right to rely on the
representations and warranties made by the Company in this Agreement); (iii) the
Company will not file any amendment or supplement to the Registration Statement
or Prospectus, other than documents incorporated by reference, relating to the
Placement Shares or a security convertible into the Placement Shares unless a
copy thereof has been submitted to CF&Co within a reasonable period of time
before the filing and CF&Co has not reasonably objected thereto (provided,
however, that the failure of CF&Co to make such objection shall not relieve the
Company of any obligation or liability hereunder, or affect CF&Co’s right to
rely on the representations and warranties made by the Company in this
Agreement) and the Company will furnish to CF&Co at the time of filing thereof a
copy of any document that upon filing is deemed to be incorporated by reference
into the Registration Statement or Prospectus, except for those documents
available via EDGAR; and (iv) the Company will cause each amendment or
supplement to the Prospectus, other than documents incorporated by reference, to
be filed with the Commission as required pursuant to the applicable paragraph of
Rule 424(b) of the Securities Act (without reliance on Rule 424(b)(8) of the
Securities Act).


          (b)      Notice of Commission Stop Orders. The Company will advise
CF&Co, promptly after it receives notice or obtains knowledge thereof, of the
issuance or threatened issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement or any other order preventing or
suspending the use of the Prospectus, of the suspension of the qualification of
the Placement Shares for offering or sale in any jurisdiction, or of the
initiation or threatening of any proceeding for any such purpose or any
examination pursuant to Section 8(e) of the Securities Act, or if the Company
becomes the subject of a proceeding under Section 8A of the Securities Act in
connection with the offering of the Shares; and it will promptly use its
commercially reasonable efforts to prevent the issuance of any stop or other
order or to obtain its withdrawal if such a stop or other order should be
issued.


          (c)      Delivery of Prospectus; Subsequent Changes. During any period
in which a Prospectus relating to the Placement Shares is required to be
delivered by CF&Co under the Securities Act with respect to a pending sale of
the Placement Shares, (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), the Company will
comply with all requirements imposed upon it by the Securities Act, as from time
to time in force, and to file on or before their respective due dates all
reports and any definitive proxy or information statements required to be filed
by the Company with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d)
or any other provision of or under the Exchange Act. If during such period any
event occurs as a result of which the Prospectus as then amended or supplemented
would include an untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in the light of the circumstances
then existing, not misleading, or if during such period it is necessary to amend
or supplement the Registration Statement or Prospectus to comply with the
Securities Act, the Company will promptly notify CF&Co to suspend the offering
of Placement Shares during such period and the Company will promptly amend or
supplement the Registration Statement or Prospectus (at the expense of the
Company) so as to correct such statement or omission or effect such compliance.


          (d)      Listing of Placement Shares. During any period in which the
Prospectus relating to the Placement Shares is required to be delivered by CF&Co
under the Securities Act with respect to a pending sale of the Placement Shares
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act), the Company will use its commercially
reasonable efforts to cause the Placement Shares to be listed on the Exchange
and to qualify the Placement Shares for sale under the securities laws of such
jurisdictions as CF&Co reasonably designates and to continue such qualifications
in effect so long as required for the distribution of the Placement Shares;
provided, however, that the Company shall not be required in connection
therewith to qualify as a foreign entity or dealer in securities or file a
general consent to service of process in any jurisdiction.


          (e)      Filings with the Exchange. The Company will timely file with
the Exchange all documents and notices required by the Exchange of companies
that have or will issue securities that are traded on the Exchange.


          (f)      Delivery of Registration Statement and Prospectus. The
Company will furnish to CF&Co and its counsel (at the expense of the Company)
copies of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
any period in which a Prospectus relating to the Placement Shares is required to
be delivered under the Securities Act (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), to the extent and in such quantities as CF&Co may from time to time
reasonably request and, at CF&Co’s request, will also furnish copies of the
Prospectus to each exchange or market on which sales of the Placement Shares may
be made. The copies of the Registration Statement and the Prospectus and any
supplements or amendments thereto furnished to CF&Co will be identical to the
electronically transmitted copies thereof filed with the Commission pursuant to
EDGAR, except to the extent permitted by Regulation S-T.


          (g)      Earnings Statement. The Company will make generally available
to its security holders as soon as practicable, but in any event not later than
15 months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.


          (h)      Expenses. The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, in
accordance with the provisions of Section 11 hereunder, will pay all expenses
incident to the performance of its obligations hereunder, including, but not
limited to, expenses relating to (i) the preparation, printing and filing of the
Registration Statement and each amendment and supplement thereto, of each
Prospectus and of each amendment and supplement thereto, (ii) the preparation,
issuance and delivery of the Placement Shares, (iii) the qualification of the
Placement Shares under securities laws in accordance with the provisions of
Section 7(d) of this Agreement, including filing fees, (iv) the printing and
delivery to CF&Co of copies of the Prospectus and any amendments or supplements
thereto, and of this Agreement, (v) the fees and expenses incurred in connection
with the listing or qualification of the Placement Shares for trading on the
Exchange, and (vi) filing fees and expenses, if any, of the Commission and the
NASD Corporate Financing Department.


          (i)      Use of Proceeds. The Company will apply the net proceeds from
the sale of the Shares to be sold by it hereunder in accordance in all material
respects with the statements under the caption “Use of Proceeds” in the
Prospectus. The Company will effect the issuance to the Company by the Operating
Partnership of a number of Common Units equal to the number of Common Shares
sold pursuant to this Agreement (or a number of Preferred Units having an
aggregate liquidation preference equal to the aggregate liquidation preference
of any Preferred Shares sold pursuant to this Agreement and other terms
substantially equivalent to the economic terms of any such Preferred Shares)
upon the Company’s contribution to the Operating Partnership of the proceeds
from the sale of the Shares.


          (j)      Notice of Other Sales. During the pendency of any Placement
Notice given hereunder, the Company shall provide CF&Co notice as promptly as
reasonably possible before it offers to sell, contracts to sell, sells, grants
any option to sell or otherwise disposes of any Shares (other than Placement
Shares offered pursuant to the provisions of this Agreement) or securities
convertible into or exchangeable for Shares, warrants or any rights to purchase
or acquire Shares; provided, that such notice shall not be required in
connection with the (i) issuance, grant or sale of Common Stock, options to
purchase Common Stock or Common Stock issuable upon the exercise of options or
other equity awards pursuant to any stock option, stock bonus or other stock
plan or arrangement described in the Prospectus, (ii) the issuance of securities
in connection with an acquisition, merger, joint venture, or sale or purchase of
assets, (iii) the issuance or sale of Common Stock pursuant to any dividend
reinvestment plan that the Company may adopt from time to time provided the
implementation of such is disclosed to CF&Co in advance, (iv) any Common Stock
issuable upon the redemption of outstanding Common Units in accordance with the
Operating Partnership Agreement.


          (k)      Change of Circumstances. The Company will, at any time during
a fiscal quarter in which the Company intends to tender a Placement Notice or
sell Placement Shares, advise CF&Co promptly after it shall have received notice
or obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document provided to CF&Co pursuant to this Agreement.


          (l)      Due Diligence Cooperation. The Company and the Operating
Partnership will cooperate with any reasonable due diligence review conducted by
CF&Co or its agents in connection with the transactions contemplated hereby,
including, without limitation, providing information and making available
documents and senior officers, during regular business hours and at the
Company’s principal offices, as CF&Co may reasonably request.


          (m)      Required Filings Relating to Placement of Placement Shares.
The Company agrees that on such dates as the Securities Act shall require, the
Company will (i) file a prospectus supplement with the Commission under the
applicable paragraph of Rule 424(b) under the Securities Act, which prospectus
supplement will set forth, within the relevant period, the amount of Placement
Shares sold through CF&Co, the Net Proceeds to the Company and the compensation
payable by the Company to CF&Co with respect to such Placement Shares, and (ii)
deliver such number of copies of each such prospectus supplement to each
exchange or market on which such sales were effected as may be required by the
rules or regulations of such exchange or market.


          (n)      Representation Dates; Certificate. On or prior to the date
that the first Shares are sold pursuant to the terms of this Agreement and each
time the Company (i) files the Prospectus relating to the Placement Shares or
amends or supplements the Registration Statement or the Prospectus relating to
the Placement Shares (other than a prospectus supplement filed in accordance
with Section 7(m) of this Agreement) by means of a post-effective amendment,
sticker, or supplement but not by means of incorporation of documents by
reference to the Registration Statement or the Prospectus relating to the
Placement Shares; (ii) files an annual report on Form 10-K under the Exchange
Act; (iii) files its quarterly reports on Form 10-Q under the Exchange Act; or
(iv) files a report on Form 8-K containing amended financial information (other
than an earnings release, to “furnish” information pursuant to Items 2.02 or
7.01 of Form 8-K or to provide disclosure pursuant to Item 8.01 of Form 8-K
relating to the reclassifications of certain properties as discontinued
operations in accordance with Statement of Financial Accounting Standards No.
144) under the Exchange Act (each date of filing of one or more of the documents
referred to in clauses (i) through (iv) shall be a “Representation Date”), the
Company shall furnish CF&Co with a certificate, in the form attached hereto as
Exhibit 7(n) within three (3) Trading Days of any Representation Date if
requested by CF&Co. The requirement to provide a certificate under this Section
7(n) and to deliver the legal opinion and comfort letter as provided under
Sections 7(o) and 7(p), respectively, shall be waived for any Representation
Date occurring at a time at which no Placement Notice is pending, which waiver
shall continue until the earlier to occur of the date the Company delivers a
Placement Notice hereunder (which for such calendar quarter shall be considered
a Representation Date) and the next occurring Representation Date; provided,
however, that such waiver shall not apply for any Representation Date on which
the Company files its annual report on Form 10-K. Notwithstanding the foregoing,
if the Company subsequently decides to sell Placement Shares following a
Representation Date when the Company relied on such waiver and did not provide
CF&Co with a certificate under this Section 7(n), then before the Company
delivers the Placement Notice or CF&Co sells any Placement Shares, the Company
shall provide CF&Co with a certificate, in the form attached hereto as Exhibit
7(n), dated the date of the Placement Notice.


          (o)      Legal Opinion. On or prior to the date that the first Shares
are sold pursuant to the terms of this Agreement and within three (3) Trading
Days of each Representation Date with respect to which the Company is obligated
to deliver a certificate in the form attached hereto as Exhibit 7(n) for which
no waiver is applicable, the Company shall cause to be furnished to CF&Co a
written opinion of Stroock & Stroock & Lavan LLP (“Company Counsel”), or other
counsel satisfactory to CF&Co, in form and substance satisfactory to CF&Co and
its counsel, dated the date that the opinion is required to be delivered,
substantially similar to the form attached hereto as Exhibit 7(o)(1)(a) and
Exhibit 7(o)(1)(b), respectively, modified, as necessary, to relate to the
Registration Statement and the Prospectus as then amended or supplemented;
provided, however, that in lieu of such opinions for subsequent Representation
Dates, counsel may furnish CF&Co with a letter (a “Reliance Letter”) to the
effect that CF&Co may rely on a prior opinion delivered under this Section 7(o)
to the same extent as if it were dated the date of such letter (except that
statements in such prior opinion shall be deemed to relate to the Registration
Statement and the Prospectus as amended or supplemented at such Representation
Date).


          (p)      Comfort Letter. On or prior to the date that the first Shares
are sold pursuant to the terms of this Agreement and within six (6) Trading Days
of each Representation Date with respect to which the Company is obligated to
deliver a certificate in the form attached hereto as Exhibit 7(n) for which no
waiver is applicable, the Company shall cause its independent accountants (and
any other independent accountants whose report is included in the Registration
Statement or the Prospectus) to furnish CF&Co letters (the “Comfort Letters”),
dated the date the Comfort Letter is delivered, in form and substance
satisfactory to CF&Co, (i) confirming that they are an independent registered
public accounting firm within the meaning of the Securities Act, the Exchange
Act and the PCAOB, (ii) stating, as of such date, the conclusions and findings
of such firm with respect to the financial information and other matters
ordinarily covered by accountants’ “comfort letters” to underwriters in
connection with registered public offerings (the first such letter, the “Initial
Comfort Letter”) and (iii) restating the Initial Comfort Letter with any
updating information that would have been included in the Initial Comfort Letter
had it been given on such date and modified as necessary to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter.


          (q)      Market Activities. The Company will not, directly or
indirectly, (i) take any action designed to cause or result in, or that
constitutes or might reasonably be expected to constitute, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Shares or (ii) sell, bid for, or purchase the Shares to be
issued and sold pursuant to this Agreement, or pay anyone any compensation for
soliciting purchases of the Shares to be issued and sold pursuant to this
Agreement other than CF&Co; provided, however, that the Company may bid for and
purchase its Common Stock in accordance with Rule 10b-18 under the Exchange Act.


          (r)      Insurance. The Company and its subsidiaries shall maintain,
or caused to be maintained, insurance in such amounts and covering such risks as
is reasonable and customary for companies engaged in similar businesses in
similar industries.


          (s)      Compliance with Laws. The Company and each of its
subsidiaries shall maintain, or cause to be maintained, all material
environmental permits, licenses and other authorizations required by federal,
state and local law in order to conduct their businesses as described in the
Prospectus, and the Company and each of its subsidiaries shall conduct their
businesses, or cause their businesses to be conducted, in substantial compliance
with such permits, licenses and authorizations and with applicable environmental
laws, except where the failure to maintain or be in compliance with such
permits, licenses and authorizations could not reasonably be expected to have a
Material Adverse Effect.


          (t)      REIT Treatment. The Company will take all reasonable efforts
to enable the Company to continue to meet the requirements for qualification and
taxation as a REIT under the Code for subsequent tax years that include any
portion of the term of this Agreement, unless the Company’s board of directors
in good faith determines by resolution that it is in the best interests of the
Company’s shareholders not to so qualify.


          (u)      1940 Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries will be
or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the 1940 Act, assuming no
change in the Commission’s current interpretation as to entities that are not
considered an investment company.


          (v)      Securities Act and Exchange Act. The Company will use its
best efforts to comply with all requirements imposed upon it by the Securities
Act and the Exchange Act as from time to time in force, so far as necessary to
permit the continuance of sales of, or dealings in, the Placement Shares as
contemplated by the provisions hereof and the Prospectus.


          (w)      No Offer to Sell. Other than a free writing prospectus (as
defined in Rule 405 under the Securities Act) approved in advance by the Company
and CF&Co in its capacity as principal or agent hereunder, neither CF&Co nor the
Company (including its agents and representatives, other than CF&Co in its
capacity as such) will, directly or indirectly, make, use, prepare, authorize,
approve or refer to any free writing prospectus relating to the Shares to be
sold by CF&Co as principal or agent hereunder.


          (x)      Sarbanes-Oxley Act. The Company and its subsidiaries will use
their best efforts to comply with all effective applicable provisions of the
Sarbanes-Oxley Act of 2002.


           8.      Conditions to CF&Co’s Obligations. The obligations of CF&Co
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company and
the Operating Partnership herein, to the due performance by the Company and the
Operating Partnership of their respective obligations hereunder, to the
completion by CF&Co of a due diligence review satisfactory to CF&Co in its
reasonable judgment, and to the continuing satisfaction (or waiver by CF&Co in
its sole discretion) of the following additional conditions:

          (a)      Registration Statement Effective. The Registration Statement
shall be effective and shall be available for (i) all sales of Placement Shares
issued pursuant to all prior Placement Notices and (ii) the sale of all
Placement Shares contemplated to be issued by any Placement Notice.


          (b)      No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company or any of its
subsidiaries of any request for additional information from the Commission or
any other federal or state governmental authority during the period of
effectiveness of the Registration Statement, the response to which would require
any post-effective amendments or supplements to the Registration Statement or
the Prospectus; (ii) the issuance by the Commission or any other federal or
state governmental authority of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings for that
purpose; (iii) receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Placement Shares for sale in any jurisdiction or the initiation or threatening
of any proceeding for such purpose; (iv) the occurrence of any event that makes
any material statement made in the Registration Statement or the Prospectus or
any document incorporated or deemed to be incorporated therein by reference
untrue in any material respect or that requires the making of any changes in the
Registration Statement, related Prospectus or such documents so that, in the
case of the Registration Statement, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and,
that in the case of the Prospectus, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.


          (c)      No Misstatement or Material Omission. CF&Co shall not have
advised the Company that the Registration Statement or Prospectus, or any
amendment or supplement thereto, contains an untrue statement of fact that in
CF&Co’s reasonable opinion is material, or omits to state a fact that in CF&Co’s
opinion is material and is required to be stated therein or is necessary to make
the statements therein not misleading.


          (d)      Material Changes. Except as disclosed in the Prospectus,
there shall not have been any material adverse change, on a consolidated basis,
in the authorized equity or long-term debt of the Company or the Operating
Partnership or any Material Adverse Effect, or any development that could
reasonably be expected to cause a Material Adverse Effect, or any downgrading in
or withdrawal of the rating assigned to any of the Company’s or the Operating
Partnership’s securities (other than asset backed securities) by any rating
organization or a public announcement by any rating organization that it has
under surveillance or review its rating of any of the Company’s or the Operating
Partnership’s securities (other than asset backed securities), the effect of
which, in the case of any such action by a rating organization described above,
in the reasonable judgment of CF&Co (without relieving the Company or the
Operating Partnership of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.


          (e)      Legal Opinion. CF&Co shall have received the opinions of
Company Counsel required to be delivered pursuant Section 7(o) on or before the
date on which such delivery of such opinion is required pursuant to Section
7(o).


          (f)      Comfort Letter. CF&Co shall have received the Comfort Letter
required to be delivered pursuant Section 7(p) on or before the date on which
such delivery of such opinion is required pursuant to Section 7(p).


          (g)      Representation Certificate. CF&Co shall have received the
certificate required to be delivered pursuant to Section 7(n) on or before the
date on which delivery of such certificate is required pursuant to Section 7(n).


          (h)      No Suspension. Trading in the Shares shall not have been
suspended on the Exchange.


          (i)      Other Materials. On each date on which the Company is
required to deliver a certificate pursuant to Section 7(n), the Company and the
Operating Partnership shall have furnished to CF&Co such appropriate further
information, certificates and documents as CF&Co may have reasonably requested.
All such opinions, certificates, letters and other documents shall have been in
compliance with the provisions hereof. The Company and the Operating Partnership
shall have furnished CF&Co with such conformed copies of such opinions,
certificates, letters and other documents as CF&Co shall have reasonably
requested.


          (j)      Securities Act Filings Made. All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.


          (k)      Approval for Listing. The Placement Shares shall either have
been (i) approved for listing on the Exchange, subject only to notice of
issuance, or (ii) the Company shall have filed an application for listing of the
Placement Shares on the Exchange at, or prior to, the issuance of any Placement
Notice.


          (l)      No Termination Event. There shall not have occurred any event
that would permit CF&Co to terminate this Agreement pursuant to Section 11(a).


           9.       Indemnification and Contribution.

          (a)      Company and Operating Partnership Indemnification. The
Company and the Operating Partnership, jointly and severally, agree to indemnify
and hold harmless CF&Co, the directors, officers, partners, employees and agents
of CF&Co and each person, if any, who (i) controls CF&Co within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, or (ii) is
controlled by or is under common control with CF&Co (a “CF&Co Affiliate”) from
and against any and all losses, claims, liabilities, expenses and damages
(including, but not limited to, any and all reasonable investigative, legal and
other expenses incurred in connection with, and any and all amounts paid in
settlement (in accordance with Section 9(c)) of, any action, suit or proceeding
between any of the indemnified parties and any indemnifying parties or between
any indemnified party and any third party, or otherwise, or any claim asserted),
as and when incurred, to which CF&Co, or any such person, may become subject
under the Securities Act, the Exchange Act or other federal or state statutory
law or regulation, at common law or otherwise, insofar as such losses, claims,
liabilities, expenses or damages arise out of or are based, directly or
indirectly, on (x) any untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement or the Prospectus or any
amendment or supplement to the Registration Statement or the Prospectus or in
any free writing prospectus or in any application or other document executed by
or on behalf of the Company or the Operating Partnership or based on written
information furnished by or on behalf of the Company or the Operating
Partnership filed in any jurisdiction in order to qualify the Shares under the
securities laws thereof or filed with the Commission, (y) the omission or
alleged omission to state in any such document a material fact required to be
stated in it or necessary to make the statements in it not misleading or (z) any
breach by any of the indemnifying parties of any of their respective
representations, warranties and agreements contained in this Agreement;
provided, however, that this indemnity agreement shall not apply to the extent
that such loss, claim, liability, expense or damage arises from the sale of the
Placement Shares pursuant to this Agreement and is caused directly or indirectly
by an untrue statement or omission made in reliance upon and in conformity with
written information relating to CF&Co and furnished to the Company by CF&Co
expressly for inclusion in any document as described in clause (x) of this
Section 9(a) (that information being limited to the information described in
Schedule 4 hereto). This indemnity agreement will be in addition to any
liability that the Company or the Operating Partnership might otherwise have.


          (b)      CF&Co Indemnification. CF&Co agrees to indemnify and hold
harmless the Company, its directors, each officer of the Company that signed the
Registration Statement, the Operating Partnership and each person, if any, who
(i) controls the Company or the Operating Partnership within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act or (ii) is
controlled by or is under common control with the Company or the Operating
Partnership (a “Company Affiliate”) against any and all loss, liability, claim,
damage and expense described in the indemnity contained in Section 9(a), as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendments thereto) or the Prospectus (or any amendment or supplement thereto)
in reliance upon and in conformity with written information relating to CF&Co
and furnished to the Company by CF&Co expressly for inclusion in any document as
described in clause (x) Section 9(a) (that information being limited to the
information described in Schedule 4 hereto).


          (c)      Procedure. Any party that proposes to assert the right to be
indemnified under this Section 9 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 9, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 9 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 9 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any legal or other expenses except as provided below and except for the
reasonable costs of investigation subsequently incurred by the indemnified party
in connection with the defense. The indemnified party will have the right to
employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(i) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (ii) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (iii) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (iv) the indemnifying party has not in
fact employed counsel to assume the defense of such action within a reasonable
time after receiving notice of the commencement of the action, in each of which
cases the reasonable fees, disbursements and other charges of counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are incurred. An indemnifying party will
not, in any event, be liable for any settlement of any action or claim effected
without its written consent. No indemnifying party shall, without the prior
written consent of each indemnified party, settle or compromise or consent to
the entry of any judgment in any pending or threatened claim, action or
proceeding relating to the matters contemplated by this Section 9 (whether or
not any indemnified party is a party thereto), unless such settlement,
compromise or consent includes an unconditional release of each indemnified
party from all liability arising or that may arise out of such claim, action or
proceeding.


          (d)      Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 9 is applicable in accordance with its
terms but for any reason is held to be unavailable from the Company, the
Operating Partnership or CF&Co, the Company and CF&Co will contribute to the
total losses, claims, liabilities, expenses and damages (including any
investigative, legal and other expenses reasonably incurred in connection with,
and any amount paid in settlement of, any action, suit or proceeding or any
claim asserted, but after deducting any contribution received by the Company or
the Operating Partnership from persons other than CF&Co, such as persons who
control the Company or the Operating Partnership within the meaning of the
Securities Act, officers of the Company who signed the Registration Statement
and directors of the Company, who also may be liable for contribution) to which
the Company, the Operating Partnership and CF&Co may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company and the Operating Partnership, on the one hand, and CF&Co, on the
other. The relative benefits received by the Company and the Operating
Partnership on the one hand and CF&Co on the other hand shall be deemed to be in
the same proportion as the total net proceeds from the sale of the Placement
Shares (before deducting expenses) received by the Company bear to the total
compensation received by CF&Co from the sale of Placement Shares on behalf of
the Company. If, but only if, the allocation provided by the foregoing sentence
is not permitted by applicable law, the allocation of contribution shall be made
in such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative fault of the Company
and the Operating Partnership, on the one hand, and CF&Co, on the other, with
respect to the statements or omission that resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Operating Partnership, on the one hand, or CF&Co, on the other, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Operating Partnership and CF&Co agree that it would not be just and
equitable if contributions pursuant to this Section 9(d) were to be determined
by pro rata allocation or by any other method of allocation that does not take
into account the equitable considerations referred to herein. The amount paid or
payable by an indemnified party as a result of the loss, claim, liability,
expense, or damage, or action in respect thereof, referred to above in this
Section 9(d) shall be deemed to include, for the purpose of this Section 9(d),
any legal or other expenses reasonably incurred by such indemnified party in
connection with investigating or defending any such action or claim to the
extent consistent with Section 9(c) hereof. Notwithstanding the foregoing
provisions of this Section 9(d), CF&Co shall not be required to contribute any
amount in excess of the commissions received by it under this Agreement and no
person found guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 9(d), any person who controls a party to this Agreement within the
meaning of the Securities Act, and any officers, directors, partners, employees
or agents of CF&Co, will have the same rights to contribution as that party, and
each officer of the Company who signed the Registration Statement will have the
same rights to contribution as the Company, subject in each case to the
provisions hereof. Any party entitled to contribution, promptly after receipt of
notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 9(d), will notify any such
party or parties from whom contribution may be sought, but the omission to so
notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 9(d)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 9(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 9(c) hereof.


           10.       Representations and Agreements to Survive Delivery. The
indemnity and contribution agreements contained in Section 9 of this Agreement
and all representations and warranties of the Company and the Operating
Partnership herein or in certificates delivered pursuant hereto shall survive,
as of their respective dates, regardless of (i) any investigation made by or on
behalf of CF&Co, any controlling persons, or the Company or the Operating
Partnership (or any of their respective officers, directors or controlling
persons), (ii) delivery and acceptance of the Placement Shares and payment
therefor or (iii) any termination of this Agreement.

           11.       Termination.

          (a)      CF&Co shall have the right by giving notice as hereinafter
specified at any time to terminate this Agreement if (i) any Material Adverse
Effect, or any development that could reasonably be expected to cause a Material
Adverse Effect, has occurred, that, in the reasonable judgment of CF&Co, may
materially impair the ability of CF&Co to sell the Placement Shares hereunder;
(ii) the Company or the Operating Partnership shall have failed, refused or been
unable to perform any agreement on its part to be performed hereunder; provided,
however, in the case of any failure of the Company to deliver (or cause another
person to deliver) any certification, opinion, or letter required under Sections
7(n), 7(o), or 7(p), CF&Co’s right to terminate shall not arise unless such
failure to deliver (or cause to be delivered) continues for more than thirty
(30) days from the date such delivery was required; (iii) any other condition of
CF&Co’s obligations hereunder is not fulfilled; or (iv), any suspension or
limitation of trading in the Placement Shares or in securities generally on the
Exchange shall have occurred. Any such termination shall be without liability of
any party to any other party except that the provisions of Section 7(h)
(Expenses), Section 9 (Indemnification), Section 10 (Survival of
Representations), Section 16 (Applicable Law; Consent to Jurisdiction) and
Section 17 (Waiver of Jury Trial) hereof shall remain in full force and effect
notwithstanding such termination.


          (b)      The Company and the Operating Partnership shall have the
right, by giving ten (10) days notice as hereinafter specified to terminate this
Agreement in their sole discretion at any time after the date of this Agreement.
Any such termination shall be without liability of any party to any other party
except that the provisions of Section 7(h), Section 9, Section 10, Section 16
and Section 17 hereof shall remain in full force and effect notwithstanding such
termination.


          (c)      CF&Co shall have the right, by giving ten (10) days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
7(h), Section 9, Section 10, Section 16 and Section 17 hereof shall remain in
full force and effect notwithstanding such termination.


          (d)      Unless earlier terminated pursuant to this Section 11, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through CF&Co on the terms and subject to the conditions set
forth herein; provided that the provisions of Section 7(h), Section 9, Section
10, Section 16 and Section 17 hereof shall remain in full force and effect
notwithstanding such termination.


          (e)      This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 11(a), (b), (c) or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 7(h),
Section 9, Section 10, Section 16 and Section 17 shall remain in full force and
effect.


          (f)      Any termination of this Agreement shall be effective on the
date specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by CF&Co or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.


           12.      Notices. All notices or other communications required or
permitted to be given by any party to any other party pursuant to the terms of
this Agreement shall be in writing, unless otherwise specified in this
Agreement, and if sent to CF&Co, shall be delivered to CF&Co at Cantor
Fitzgerald & Co., 110 East 59th Street, New York, New York 10022, fax no. (212)
829-4972, Attention: ITD-Investment Banking, with copies to Stephen Merkel,
General Counsel, at the same address, and DLA Piper US LLP, 1251 Avenue of the
Americas, New York, NY 10020, fax no. (212) 884-8494, Attention: Dean M.
Colucci; or if sent to the Company or the Operating Partnership, shall be
delivered to Cedar Shopping Centers, Inc., 44 South Bayles Avenue, Port
Washington, NY 11050-3765, (516) 767-6492, fax no. (516) 767-6497 Attention:
President with a copy to Stroock & Stroock & Lavan LLP 180 Maiden Lane, New
York, NY 10038, fax no. (212) 806-7836, Attention: Martin H. Neidell. Each party
to this Agreement may change such address for notices by sending to the parties
to this Agreement written notice of a new address for such purpose. Each such
notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

           13.      Successors and Assigns. This Agreement shall inure to the
benefit of and be binding upon the Company, the Operating Partnership and CF&Co
and their respective successors and the affiliates, controlling persons,
officers and directors referred to in Section 9 hereof. References to any of the
parties contained in this Agreement shall be deemed to include the successors
and permitted assigns of such party. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement. Neither party may assign its rights or
obligations under this Agreement without the prior written consent of the other
party; provided, however, that CF&Co may assign its rights and obligations
hereunder to an affiliate of CF&Co without obtaining the Company’s consent.

           14.      Adjustments for Stock Splits. The parties acknowledge and
agree that all stock-related numbers contained in this Agreement shall be
adjusted to take into account any stock split, stock dividend or similar event
effected with respect to the Shares.

           15.      Entire Agreement; Amendment; Severability. This Agreement
(including all schedules and exhibits attached hereto and Placement Notices
issued pursuant hereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. Neither
this Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and CF&Co. In the event that any one or more
of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.

           16.      Applicable Law; Consent to Jurisdiction. This Agreement
shall be governed by, and construed in accordance with, the internal laws of the
State of New York without regard to the principles of conflicts of laws. Each
party hereby irrevocably submits to the non-exclusive jurisdiction of the state
and federal courts sitting in the City of New York, borough of Manhattan, for
the adjudication of any dispute hereunder or in connection with any transaction
contemplated hereby, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
brought in an inconvenient forum or that the venue of such suit, action or
proceeding is improper. Each party hereby irrevocably waives personal service of
process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof (certified or registered mail, return
receipt requested) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law.

           17.      Waiver of Jury Trial. The Company, the Operating Partnership
and CF&Co each hereby irrevocably waives any right it may have to a trial by
jury in respect of any claim based upon or arising out of this Agreement or any
transaction contemplated hereby.

           18.      Absence of Fiduciary Relationship. The Company and the
Operating Partnership jointly and severally acknowledge and agree that:

          (a)      CF&Co has been retained solely to act as underwriter in
connection with the sale of the Shares that no fiduciary, advisory or agency
relationship between the Company and CF&Co has been created in respect of any of
the transactions contemplated by this Agreement, irrespective of whether CF&Co
has advised or is advising the Company on other matters;


          (b)      each of the Company and the Operating Partnership is capable
of evaluating and understanding and understand and accept the terms, risks and
conditions of the transactions contemplated by this Agreement;


          (c)      each of the Company and the Operating Partnership has been
advised that CF&Co and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
or the Operating Partnership and that CF&Co has no obligation to disclose such
interests and transactions to the Company or the Operating Partnership by virtue
of any fiduciary, advisory or agency relationship; and


          (d)      each of the Company and the Operating Partnership waives, to
the fullest extent permitted by law, any claims it may have against CF&Co, for
breach of fiduciary duty or alleged breach of fiduciary duty and agrees that
CF&Co shall have no liability (whether direct or indirect) to the Company or the
Operating Partnership in respect of such a fiduciary claim or to any person
asserting a fiduciary duty claim on behalf of or in right of the Company or the
Operating Partnership, including stockholders, partners, employees or creditors
of the Company or the Operating Partnership.


           19.      Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile transmission.

           20.      Definitions. As used in this Agreement, the following terms
have the respective meanings set forth below:

          (a)      “Applicable Time” means the time of each sale of any Shares
pursuant to this Agreement.


          (b)      “Organizational Documents” means (a) in the case of a
corporation, its charter and by-laws; (b) in the case of a limited or general
partnership, its partnership certificate, certificate of formation or similar
organizational document and its partnership agreement; (c) in the case of a
limited liability company, its articles of organization, certificate of
formation or similar organizational documents and its operating agreement,
limited liability company agreement, membership agreement or other similar
agreement; (d) in the case of a trust, its certificate of trust, certificate of
formation or similar organizational document and its trust agreement or other
similar agreement; and (e) in the case of any other entity, the organizational
and governing documents of such entity.


[REMAINDER OF PAGE INTENTIONALLY BLANK]

          If the foregoing correctly sets forth the understanding among the
Company, the Operating Partnership and CF&Co, please so indicate in the space
provided below for that purpose, whereupon this letter shall constitute a
binding agreement among the Company, the Operating Partnership and CF&Co.

Very truly yours,

CEDAR SHOPPING CENTERS, INC.


By: /s/ Leo S. Ullman                            
      Name:    Leo S. Ullman
      Title:    President


CEDAR SHOPPING CENTERS
PARTNERSHIP, L.P.

By:      Cedar Shopping Centers, Inc.
           its sole general partner


By: /s/ Leo S. Ullman                            
      Name:    Leo S. Ullman
      Title:   President


ACCEPTED as of the date first-above written:

CANTOR FITZGERALD & CO.

By: /s/ Patrica McNicoll                            
      Name:    Patrica McNicoll
      Title:   Managing Director



SCHEDULE 1

Form of Placement Notice

From:
Cc:
To:
Subject: [
[
[ ]
]
]

Controlled Equity Offering--Placement Notice


Gentlemen:

Pursuant to the terms and subject to the conditions contained in the Controlled
Equity OfferingSM Sales Agreement between Cedar Shopping Centers, Inc. (the
“Company”) and Cedar Shopping Centers Partnership, L.P. and Cantor Fitzgerald &
Co. (“CF&Co”) dated September 14, 2006 (the “Agreement”), I hereby request on
behalf of the Company that CF&Co sell up to [ ] shares of the Company’s common
stock, par value $0.06 per share, at a minimum market price of $_______ per
share.

SCHEDULE 2

CANTOR FITZGERALD & CO.
Peter Dippolito
pdippolito@cantor.com

Joshua Feldman
Jfeldman@cantor.com

Jeff Lumby
jlumby@cantor.com

Patrice McNicoll
pmcnicoll@cantor.com

Marc J. Blazerm
blazer@cantor.com

CEDAR SHOPPING CENTERS, INC.
Leo S. Ullman
lullman@cedarshoppingcenters.com

Thomas J. O’Keeffe
to’keeffe@cedarshoppingcenters.com

Jeffrey L. Goldberg
jgoldberg@cedarshoppingcenters.com

Gaspare J. Saitta, II
gsaitta@cedarshoppingcenters.com

SCHEDULE 3

Compensation

CF&Co shall be paid compensation equal to two and a half percent (2.5%) of the
gross proceeds from the sales of the Shares pursuant to the terms of this
Agreement.

SCHEDULE 4

CF&Co Information

None.

SCHEDULE 5

Joint Ventures

Venture

Fairview Plaza
Halifax Plaza
Newport Plaza
Loyal Plaza Ownership Interest

30%
30%
30%
25%


Exhibit 7(n)

OFFICER CERTIFICATE

The undersigned, the duly qualified and elected _______________________, of
CEDAR SHOPPING CENTERS, INC. (“Company”), a Maryland corporation, does hereby
certify in such capacity and on behalf of the Company, pursuant to Section 7(n)
of the Sales Agreement dated September 14, 2006 (the “Sales Agreement”) between
the Company, Cedar Shopping Centers Partnership, L.P. (“Operating Partnership”)
and Cantor Fitzgerald & Co., that to the best of the knowledge of the
undersigned.

           (i)     The representations and warranties of the Company and the
Operating Partnership in Section 6 of the Sales Agreement (A) to the extent such
representations and warranties are subject to qualifications and exceptions
contained therein relating to materiality or Material Adverse Effect, are true
and correct on and as of the date hereof with the same force and effect as if
expressly made on and as of the date hereof, except for those representations
and warranties that speak solely as of a specific date and which were true and
correct as of such date, and (B) to the extent such representations and
warranties are not subject to any qualifications or exceptions, are true and
correct in all material respects as of the date hereof as if made on and as of
the date hereof with the same force and effect as if expressly made on and as of
the date hereof except for those representations and warranties that speak
solely as of a specific date and which were true and correct as of such date;
and

           (ii)     The Company and the Operating Partnership have complied with
all agreements and satisfied all conditions on their part to be performed or
satisfied pursuant to the Sales Agreement at or prior to the date hereof.

By:                                                                            
            Name:
            Title:


Date:                                                               
             

Exhibit 7(o)(1)(a)

MATTERS TO BE COVERED BY INITIAL OPINION OF

STROOCK & STROOCK & LAVAN LLP

(i)

As of December 31, 2005, the Company had an authorized capitalization as set
forth in the shareholder’s equity section of its consolidated balance sheets
included in the Company’s Annual Report on Form 10-K for the year ended December
31, 2005. All of the outstanding Common Shares [and Preferred Shares] conform,
in all material respects, to the description thereof contained in the
Prospectus.


(ii)

The Company is a corporation duly incorporated and existing under and by virtue
of the laws of the State of Maryland and is in good standing with the Maryland
Department of Assessments and Taxation. The Company has the corporate power to
own, lease and operate its properties and conduct its business in all material
respects as described under the heading “Items 1 and 2 Business and Properties”
in the Company’s Annual Report on Form 10-K for the year ended December 31,
2005.


(iii)

The Company is duly qualified or registered to transact business in each
jurisdiction set forth on Schedule 1 hereto.


(iv)

The Operating Partnership is a limited partnership duly formed and existing
under and by virtue of the laws of the State of Delaware and is in good standing
with the Delaware Secretary of State. The Operating Partnership has the limited
partnership power to own, lease and operate its properties and conduct its
business in all material respects as described under the heading “Items 1 and 2
Business and Properties” in the Company’s Annual Report on Form 10-K for the
year ended December 31, 2005. The Operating Partnership is duly qualified or
registered to transact business in each jurisdiction set forth on Schedule 1
hereto.


(v)

The execution, delivery and performance of this Agreement by the Company and the
Operating Partnership and the consummation of the transactions contemplated
hereby do not conflict with, or result in any breach of, or constitute a default
under (nor constitute an event that with notice, lapse of time or both would
constitute a breach of or default under), (i) any Organizational Document of the
Company or any of its subsidiaries, (ii) any note, bond, indenture, mortgage,
deed of trust, lease, license, contract, loan agreement or other agreement or
instrument to which the Company or any subsidiary thereof is a party or by which
the Company or any subsidiary thereof is bound or to which any of the properties
or other assets of the Company or any subsidiary thereof is subject and of which
such counsel has knowledge or (iii) to such counsel’s knowledge, any law,
decree, judgment or order applicable to the Company (other than state and
foreign securities or blue sky laws, as to which such counsel need express no
opinion), except in the case of clauses (ii) and (iii) for such conflicts,
breaches or defaults, which individually or in the aggregate could not be
reasonably expected to have a Material Adverse Effect.


(vi)

Each of the Company and the Operating Partnership has the corporate or limited
partnership power, as applicable, to execute and deliver this Agreement and, in
the case of the Company, to issue, sell and deliver the Shares as contemplated
in this Agreement. This Agreement has been duly authorized, executed and, so far
as is known to such counsel, delivered by the Company and the Operating
Partnership.


(vii)

No approval, authorization, consent or order of, or filing with, any federal or
state governmental or regulatory commission, board, body, authority or agency
(other than state and foreign or blue sky laws, as to which such counsel need
express no opinion) is required under applicable law in connection with the
execution, delivery and performance of this Agreement, or the consummation of
the transactions contemplated hereby, by the Company or the Operating
Partnership, other than (x) such as have been obtained or made under the
Securities Act or the Exchange Act and such approvals as have been obtained in
connection with the listing of the Placement Shares on the Exchange and (y) with
respect to the Preferred Shares for the filing with the State Department of
Assessments and Taxation of the State of Maryland of articles of amendment to
the Company’s Articles of Incorporation establishing the terms thereof.


(viii)

The Shares, when issued and delivered by the Company pursuant to this Agreement
against payment of the consideration set forth therein, will be duly authorized,
validly issued, fully paid and nonassessable.


(ix)

The issuance and sale of the Placement Shares by the Company is not subject to
preemptive or other similar rights arising by operation of Maryland law under
the Organizational Documents of the Company or any of its subsidiaries or under
any agreement known to such counsel to which the Company or any of its
subsidiaries is a party.


(x)

To such counsel’s knowledge, except as otherwise described in the Prospectus,
there are no persons with registration or other similar rights to have any
securities registered pursuant to the Registration Statement.


(xi)

At the time the Registration Statement became effective (including each deemed
effective date with respect to CF&Co pursuant to Rule 430B(f)(2)), the
Registration Statement and, as of its date and the date of such opinion, the
Prospectus (in each case, other than the financial statements, financial
schedules and other financial and statistical data included or incorporated by
reference in, or excluded from, the Registration Statement and the Prospectus,
as to which such counsel need express no opinion) complied as to form in all
material respects with the requirements of the Securities Act.


(xii)

Each document incorporated by reference in the Registration Statement or the
Prospectus (in each case, other than the financial statements, financial
schedules and other financial and statistical data included or incorporated by
reference in, or excluded from, such document, as to which such counsel need
express no opinion), when it was filed with the Commission, complied as to form
in all material respects to the requirements of the Securities Act or the
Exchange Act, as applicable.


(xiii)

The statements under the caption “Description of Common Stock” in the
Prospectus, insofar as such statements constitute a summary of the legal matters
referred to therein, constitute accurate summaries thereof in all material
respects as of the date of such statements.


(xiv)

To such counsel’s knowledge without independent verification, there are no
actions, suits or proceedings or inquiries or investigations, pending or
threatened, against the Company or any of its officers and directors or to which
the Company’s assets (excluding the Company’s direct or indirect interests in
its subsidiaries) are subject, at law or in equity, before or by any federal,
state, local or foreign governmental or regulatory commission, board, body,
authority, arbitration panel or agency that are required to be described in the
Prospectus or the documents incorporated therein by reference but are not so
described.


(xv)

The Company is not an “investment company” required to register under the
Investment Company Act of 1940, as amended, (the “1940 Act”) or a company
“controlled” by an “investment company” within the meaning of the 1940 Act.


(xvi)

The Common Shares to be issued and sold by the Company pursuant to the Sales
Agreement, are duly listed, and admitted and authorized for trading, subject to
official notice of issuance, on the Exchange.


(xvii)

Commencing with its taxable year ended December 31, 1998, the Company has been
organized and has operated in conformity with the requirements for qualification
and taxation as a REIT under the Code and its organization and proposed method
of operation will enable it to continue to meet the requirements for
qualification and taxation as a REIT.


(xviii)

The Registration Statement has been declared effective by the Commission under
the Securities Act. To the knowledge of such counsel, no stop order suspending
the effectiveness of the Registration Statement has been issued under the
Securities Act and no proceedings for such purpose have been instituted or are
pending or are contemplated or threatened by the Commission. Any required filing
of the Prospectus and any supplement thereto pursuant to Rule 424(b) under the
Securities Act has been made in the manner and within the time period required
by such Rule 424(b).


(xix)

The statements contained in the Prospectus under the caption “Certain Material
U.S. Federal Income Tax Considerations” insofar as such statements constitute
matters of law, summaries of legal matters, or legal conclusions, have been
reviewed by such counsel and fairly present and summarize, in all material
respects, the matters referred to therein.


          In addition, such opinion shall also contain a statement that such
counsel has participated in conferences with officers and other representatives
of the Company and representatives of the independent accountants at which the
contents of the Registration Statement* and the Prospectus* and related matters
were discussed, and although it does not pass upon, or assume any responsibility
for, the accuracy, completeness or fairness of the statements contained in the
Registration Statement or the Prospectus and has made no independent check or
verification thereof (except to the extent referred to in paragraphs (xii),
(xiii) and (xvii) of its opinion to the CF&Co dated the date hereof), on the
basis of the foregoing, no facts have come to such counsel’s attention that have
caused it to believe that the Registration Statement, at its effective date,
including each deemed effective date with respect to CF&Co pursuant to Rule
430B(f)(2), contained an untrue statement of a material fact or omitted to state
any material fact required to be stated therein or necessary to make the
statements therein not misleading or that the Prospectus, as of its date or as
of the date of such opinion, contained or contains an untrue statement of a
material fact or omitted or omits to state a material fact necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading (except that in each case such counsel may state that it
does not express any view as to the financial statements, schedules and other
financial or statistical information derived from such financial statements or
schedules included or incorporated by reference therein).

_________________

* Note: “Registration Statement” and “Prospectus” are defined to include
documents incorporated by reference therein.


Exhibit 7(o)(1)(b)

MATTERS TO BE COVERED BY SUBSEQUENT COMPANY COUNSEL OPINIONS

(i)

The Registration Statement has been declared effective by the Commission under
the Securities Act. To the knowledge of such counsel, no stop order suspending
the effectiveness of the Registration Statement has been issued under the
Securities Act and no proceedings for such purpose have been instituted or are
pending or are contemplated or threatened by the Commission.


(ii)

At the time the Registration Statement became effective (including at each
deemed effective date with respect to CF&Co pursuant to Rule 430B(f)(2)), the
Registration Statement and, as of the date of the most recent Prospectus
Supplement, the Prospectus (in each case, other than the financial statements,
financial schedules and other financial and statistical data included or
incorporated by reference in, or excluded from, the Registration Statement and
the Prospectus, as to which such counsel need express no opinion) complied as to
form in all material respects with the requirements of the Securities Act.


(iii)

Each document incorporated by reference in the Registration Statement or the
Prospectus (in each case, other than the financial statements, financial
schedules and other financial and statistical data included or incorporated by
reference in, or excluded from, such document, as to which such counsel need
express no opinion), when it was filed with the Commission, complied as to form
in all material respects to the requirements of the Securities Act or the
Exchange Act, as applicable.


          In addition, such opinion shall also contain a statement that such
counsel has participated in conferences with officers and other representatives
of the Company and representatives of the independent accountants at which the
contents of the Registration Statement* and the Prospectus* and related matters
were discussed, and although it does not pass upon, or assume any responsibility
for, the accuracy, completeness or fairness of the statements contained in the
Registration Statement or the Prospectus and has made no independent check or
verification thereof, on the basis of the foregoing, no facts have come to such
counsel’s attention that have caused it to believe that the Registration
Statement, at its effective date, including each deemed effective date with
respect to CF&Co pursuant to Rule 430B(f)(2), contained an untrue statement of a
material fact or omitted to state any material fact required to be stated
therein or necessary to make the statements therein not misleading or that the
Prospectus, as of its date, as of each Applicable Time and as of the date of
such opinion, contained or contains an untrue statement of a material fact or
omitted or omits to state a material fact necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading (except that in each case such counsel may state that it does not
express any view as to the financial statements, schedules and other financial
or statistical information derived from such financial statements or schedules
included or incorporated by reference therein).

_______________________

* Note: “Registration Statement” and “Prospectus” will be defined to include
documents incorporated by reference therein.
